COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00122-CV


Richard A. Myers                          §    From the 236th District Court

                                          §    of Tarrant County (236-265286-13)
v.
                                          §    December 11, 2014

Southwest Bank                            §    Opinion by Justice Dauphinot


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Richard A. Myers shall pay all of the

costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Lee Ann Dauphinot_____________
                                          Justice Lee Ann Dauphinot